Citation Nr: 0335462	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-06 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include as due to an undiagnosed illness or as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran apparently had active service from October 1987 
to October 1991, although the DD Form 214 of record confirms 
only the date of the veteran's service in Southwest Asia from 
October 1990 to April 1991, and verifies that the veteran had 
three years, 11 months and 28 days of active duty prior to a 
second period of active service, from August 1993 to December 
1995.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision prepared in March 
2002 and issued to the veteran in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  A statement of the case was issued in 
May 2002 and the veteran submitted a timely substantive 
appeal later that same month.

When the veteran submitted his May 2002 substantive appeal, 
he also sought an increased initial evaluation to 50 percent 
for service-connected headaches and an increased initial 
evaluation for PTSD.  By an August 2002 rating decision, the 
RO granted a 50 percent schedular evaluation for headaches, 
and that constituted a complete grant of the benefit sought 
by the veteran as to that issue.  By a written statement 
received from the veteran in September 2002, the veteran 
withdrew his appeal for an initial evaluation in excess of 50 
percent for PTSD.  The withdrawal of those issues from appeal 
by the veteran is valid, and those issues are not before the 
Board for appellate review at this time.


FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia Theater 
of Operations during the Persian Gulf War. 

2.  Resolving reasonable doubt in the veteran's favor, the 
medical evidence establishes that the veteran has irritable 
bowel syndrome.




CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
chronic multisymptom gastrointestinal disorder diagnosed as 
irritable bowl syndrome are met.  38 U.S.C.A. §§ 1110, 1117, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a gastrointestinal disorder currently 
diagnosed as irritable bowel syndrome (IBS) based on the 
presumption of service connection available to Persian Gulf 
veterans who develop an undiagnosed illness or an unexplained 
chronic multisymptom illness such as IBS no later than 
December 31, 2006.  Alternatively, the veteran contends that 
he is entitled to service connection for a gastrointestinal 
disorder as secondary to service-connected PTSD.

The veteran's DD Form 214 of record verifies that he had 
active duty from October 1990 to April 1991 in Southwest 
Asia, and that he had three years, 11 months and 28 days of 
active service prior to a period of active duty from August 
1993 to December 1995.  Service connection is currently in 
effect for PTSD, evaluated as 50 percent disabling; for 
headaches, evaluated as 50 percent disabling; and for 
tinnitus, evaluated as 10 percent disabling.  

The veteran's service medical records for his second period 
of service, from 1993 to 1995, do not specifically refer to 
complaints of or treatment for a chronic gastrointestinal 
disorder or IBS.  No service medical records for the 
veteran's first period of service, which apparently began in 
1987, to include for his Persian Gulf service, are associated 
with the claims file.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which was enacted prior 
to the submission of the claim on appeal, is applicable to 
this case.  This law redefined the obligations of VA with 


respect to the duty to assist, and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
decision is a complete grant of service connection for a 
gastrointestinal disorder diagnosed as IBS, the benefit 
sought.  Thus, remand of the claim for further compliance 
with any provision of the VCAA would be of no benefit to the 
veteran, as it would be adverse to the veteran's interests to 
remand rather than fully grant the veteran's claim at this 
time.  For this reason, the Board need not further discuss 
compliance with the VCAA, although the claims file makes it 
clear that the RO complied with the VCAA in this case.

At the time of VA examination conducted in October 2001, the 
veteran reported having bloody diarrhea since May 1991, and 
alternating constipation and diarrhea, becoming worse in the 
past two years.  He reported intermittent sharp right lower 
quadrant pain, which would last about an hour, go away, and 
return without warning.  He did not report weight loss or 
hematemesis.  On examination, the veteran's abdomen was soft, 
bowel sounds were present, and there was no tenderness.  The 
examiner stated that colonoscopy was required to rule out 
malignancy or inflammatory bowel disease as the cause of the 
veteran's diarrhea and right lower quadrant abdominal pain.  

The examiner who saw the veteran in April 2002 determined 
that, based on the veteran's report of a 5+ year history of 
alternating constipation and diarrhea, right lower quadrant 
pain after bowel movements, and blood in the stools in the 
absence of hemorrhoids, the veteran likely had IBS, although 
the possibility of inflammatory bowel disease should be ruled 
out.  The provider planned to do a colonoscopy, and, if no 
other pathology was present, to treat IBS with fiber and 
Bentyl.  Clinical records reflect that colonoscopy was 
conducted in May 2002.  No evidence of abnormality was noted 
on examination and no pathology was disclosed on tissue 
examination.  VA pharmacy records reflect that Bentyl and 
Metamucil were dispensed, apparently in April 2002.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty or while performing active duty for training, or 
due to injury incurred in or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 1110, 1131; 
38 C.F.R. § 3.303.

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R., Part 4, not later than December 31, 2006.  Generally, 
an undiagnosed illness is established when, by history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  

There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a 6-month period of chronicity.  There must be no 
affirmative evidence that relates the undiagnosed illness to 
a cause other than being in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  If signs or symptoms have been medically 
attributed to a diagnosed (rather than undiagnosed) illness, 
the Persian Gulf War presumption of service connection does 
not apply.  VAOPGCPREC 8-98.

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were recently amended, effective March 1, 
2002, by the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, § 202(a), 115 Stat. 976 


(December 27, 2001).  In pertinent part, the new law provides 
that, in addition to certain chronic disabilities from 
undiagnosed illness, service connection may also be presumed 
in a Persian Gulf veteran for a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs and symptoms, as well as for any 
diagnosed illness that the VA Secretary determines by 
regulation warrants a presumption of service connection.

Some post-service medical records show complaints of 
gastrointestinal pain, bleeding, and other symptoms.  October 
2001 VA examination noted a possible diagnosis of IBS.  The 
April 2002 VA examination ruled out other possible diagnoses 
and resulted in assignment of a diagnosis of IBS.  As nearly 
six months elapsed between the two VA examinations, the 
criteria for chronicity appear to have been met.  Considering 
the veteran's reported symptoms under 38 C.F.R. § 4.114, 
Diagnostic Code 7319, it appears that an undiagnosed illness 
manifested by bowel disturbance with abdominal distress has 
been manifest to a compensable degree, as required for 
service connection under the presumptions of 38 C.F.R. 
§ 3.117.

The evidence of record ends in April 2002 with the initial 
diagnosis and treatment of IBS.  Although this evidence does 
not establish that the diagnosis of IBS has continued 
following initial diagnosis or that current treatment is 
required, the evidence is in equipoise to establish that a 
diagnosis of IBS was assigned for the veteran's 
gastrointestinal symptoms.  Resolving reasonable doubt in the 
veteran's favor, the Board concludes that service connection 
for an undiagnosed illness manifested by gastrointestinal 
symptoms diagnosed as IBS is warranted under the provisions 
concerning Persian Gulf War illnesses.  

In this case, the veteran contends that he has been advised 
by treating providers that his gastrointestinal disorder may 
be secondary to his service-connected PTSD.  Because the 
Board has granted the claim for service connection for a 
multisymptom gastrointestinal disorder under the presumptions 
available to Persian Gulf War veterans, 38 U.S.C.A. § 1117, 
no further discussion or development of the claim that the 
disorder is secondary to service-connected PTSD is required.  


ORDER

Service connection for a gastrointestinal multisymptom 
disorder diagnosed as irritable bowel syndrome is granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



